Citation Nr: 9918197	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracic spine arthritis, on a direct service-connection 
basis.

2.  Entitlement to service connection for thoracic spine 
arthritis, as secondary to service-connected herniated 
nucleus pulposus, L5-S1, post operative.

3.  Entitlement to a rating greater than 40 percent for 
herniated nucleus pulposus, L5-S1, post operative, as of 
February 3, 1998.

4.  Entitlement to a rating greater than 10 percent for 
herniated nucleus pulposus, L5-S1, post operative, prior to 
February 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1956, and from January 1957 to July 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1993 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
by the Board in September 1996, and again in September 1997.

The issue of entitlement to service connection for thoracic 
spine arthritis, as secondary to service-connected herniated 
nucleus pulposus, L5-S1, post operative, is the subject of 
the REMAND section of this decision.


FINDINGS OF FACT

1.  Service connection for arthritis was denied by the St. 
Petersburg RO by means of a rating decision rendered in March 
1969.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not initiate an 
appeal within the statutory time period for such action.

2.  The evidence received subsequent to March 1969, with 
regard to the veteran's claim for service connection for 
thoracic spine arthritis on a direct service-connection 
basis, is both new and material.


3.  With regard to the veteran's claim for service connection 
for thoracic spine arthritis on a direct service-connection 
basis, the elements of a well-grounded claim are not shown.

4.  Prior to February 3, 1998, herniated nucleus pulposus, 
L5-S1, post operative, was manifested primarily by severe 
impairment.

5.  As of February 3, 1998, herniated nucleus pulposus, L5-
S1, post operative, has been manifested primarily by sciatic 
neuropathy symptomatic of pronounced impairment.


CONCLUSIONS OF LAW

1.  The St. Petersburg RO's March 1969 rating decision, 
wherein service connection for arthritis was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the St. Petersburg 
RO's March 1969 rating decision, wherein service connection 
for arthritis was denied, serves to reopen the veteran's 
claim for service connection for thoracic spine arthritis on 
a direct service-connection basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for thoracic spine 
arthritis on a direct service-connection basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for assignment of a 40 percent rating, but 
no greater than 40 percent, for herniated nucleus pulposus, 
L5-S1, post operative, prior to February 3, 1998, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 7803, 7804, 
7805 (1998).


5.  The criteria for assignment of a 60 percent rating for 
herniated nucleus pulposus, L5-S1, post operative, as of 
February 3, 1998, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Entitlement to Service Connection for 
Thoracic Spine Arthritis on a Direct Service-Connection Basis

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.


In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, the St. Petersburg RO, in its March 1969 
rating action, denied service connection for arthritis (to 
include, presumably, arthritis of the thoracic spine) based 
on its review of the evidence then of record, which included 
the veteran's service medical records and the report of a 
February 1969 VA medical examination.  The RO specifically 
held that arthritis was "not shown by the 

evidence of record."  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated March 24, 1969.  No notice of disagreement as 
to that determination was received by VA within the one-year 
time period established by statute for such action.  That 
decision is, accordingly, final, and can only be reopened by 
evidence that is both new and material.

The evidence received subsequent to March 1969 includes both 
VA and private medical records indicating the presence of a 
thoracic spine disability that has been classified as 
arthritis.  This evidence is new, not only in the sense that 
it had not previously been of record, but in that it presents 
new information relating to the current manifestation of 
thoracic arthritis.  In addition, the Board finds that this 
evidence is material, as that term has been defined by the 
Court with regard to the reopening of final decisions.  See 
Colvin, supra.  The RO, in March 1969, denied service 
connection for arthritis on the basis that no such disability 
was shown by the evidence of record.  The evidence associated 
with the claims folder since March 1969, which now 
demonstrates that this disability is in fact shown, relates 
directly to the reason for the prior final denial.  See 
Evans, supra.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  

As discussed above, the Court, in Elkins and Winters, held 
that any subsequent consideration of the claim on the merits 
must be preceded by a finding that the claim is well 
grounded; that is, whether, considering all of the evidence, 
the claim is plausible.

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
not satisfied.  While the evidence received after March 1969 
demonstrates the manifestation of thoracic spine arthritis, 
it must be noted that these records are dated many years 
subsequent to the veteran's separation from his second and 
final period of service in July 1968.  The evidence does not 
demonstrate that thoracic spine arthritis was either 
manifested in service (or to a compensable degree within one 
year after separation from service), or that there is a nexus 
between the post-service presence of thoracic spine arthritis 
and the veteran's military service; the three elements of 
Caluza are not satisfied.  The claim is not well grounded, 
and is therefore denied.

II.  An Increased Rating for Herniated Nucleus Pulposus

With regard to the veteran's claims for increased ratings for 
his service-connected herniated nucleus pulposus, both prior 
to and as of February 3, 1998, the Board finds that such 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him with regard to these claims has been satisfied 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for a disability classified as herniated 
nucleus pulposus, postoperative, was granted by the Dallas RO 
by means of a February 1957 rating decision, following review 
of the veteran's service medical records from his first 

period of active service and the report of a January 1957 VA 
examination.  The RO found that the service medical records 
showed that he had undergone surgery during service for a 
herniated nucleus pulposus, and that the resultant 
impairment, as shown on VA examination, warranted a 40 
percent disability rating, as of November 6, 1956, the first 
day following the date of service separation.  This rating 
was in effect until January 25, 1957, the date that the 
veteran re-entered service.  By means of a March 1969 rating 
decision promulgated by the St. Petersburg RO, a 20 percent 
rating was assigned, effective as of August 1, 1968, the 
first day following the date of separation from his second 
period of service.  In a September 1987 rating decision, the 
St. Petersburg RO found that, between August 2, 1969, and 
August 10, 1987, there was insufficient evidence upon which 
to evaluate this disability, "due to abandonment"; a 10 
percent rating was assigned as of August 11, 1987.  This 
rating remained in effect until a rating decision of August 
1998, which assigned a 40 percent rating for this disability, 
effective as of February 3, 1998.  Since this date is 
subsequent to the initiation of the veteran's appeal, the 
Board finds that the matter of entitlement to an increased 
rating for herniated nucleus pulposus must be addressed with 
regard to severity of that disability both prior to February 
3, 1998, and as of that date.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, a 10 percent rating contemplates 
intervertebral disc syndrome productive of mild impairment 
(Diagnostic Code 5293), or slight limitation of lumbar spine 
motion (Diagnostic Code 5292).  A 20 percent rating is 
appropriate for intervertebral disc syndrome productive of 
moderate impairment, as would be manifested by recurring 
attacks (Diagnostic Code 5293); or for moderate limitation of 
lumbar spine motion (Diagnostic Code 5292).  A 40 percent 
rating is appropriate for intervertebral disc syndrome that 
is productive of severe impairment, as would be manifested by 
recurring attacks with only intermittent relief (Diagnostic 
Code 5293); by severe limitation of lumbar spine motion 
(Diagnostic Code 5292); or by favorable lumbar spine 
ankylosis (Diagnostic Code 5289).  A rating greater than 40 
percent can be 

assigned for unfavorable lumbar spine ankylosis, for which a 
50 percent rating is available (Diagnostic Code 5289); or for 
intervertebral disc syndrome that is productive of pronounced 
impairment, as would be manifested by persistent symptoms 
compatible with sciatic neuropathy (Diagnostic Code 5293).

In addition, the Board notes that the Court has held that 
scars are separate and distinct from any underlying 
pathology; the provisions of 38 C.F.R. § 4.14 (1994), wherein 
the assignment of different ratings for the same pathology is 
proscribed, are not for application in this situation.  
Esteban v. Derwinski, 6 Vet. App. 259 (1994).  Diagnostic 
Code 7803 allows for the assignment of a 10 percent rating 
for superficial scars that are poorly nourished or which 
repeatedly ulcerate.  Likewise, a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration (Diagnostic Code 7804), while 
Diagnostic Code 7805 stipulates that scars may be rated on 
limitation of function of the body part affected. 

a.  Prior to February 3, 1998

The veteran contends, essentially, that his service-connected 
herniated nucleus pulposus, L5-S1, post operative, is more 
severe than as reflected by the ratings assigned for that 
disability, to include the 10 percent rating that has been 
assigned for the period prior to February 3, 1998.  After a 
review of the evidence, the Board finds that his contentions, 
with regard to the period prior to February 3, 1998, are 
supported by the record, and that an increased rating is 
appropriate.

The report of the most recent VA evaluation of the veteran's 
herniated nucleus pulposus, L5-S1, post operative, dated 
prior to February 3, 1998, is that of the examination 
conducted in August 1996.  This report shows that he 
exhibited forward lumbar bending (or flexion) to 90 degrees, 
but "would not allow any extension of...his lumbosacral spine 
whatever and resisted all attempts to determine the range in 
the right and left lateral flexion and rotation."  The report 
also notes that, while there was no evidence of any localized 
muscle spasm, he was tender "generally" throughout the 
lumbosacral area and held his musculature rigidly 

contracted.  The report of an MRI test conducted by VA in 
December 1995 indicates impressions to include status post 
laminectomy at the L5-S1 level, with an area of scarring and 
fibrosis surrounding the left S1 nerve root.  The report of 
an April 1994 VA examination shows that he exhibited forward 
lumbar flexion to only 15 degrees, as compared to full or 
normal lumbar flexion of 95 degrees; lumbar extension to only 
5 degrees, as compared to full or normal lumbar extension of 
35 degrees; and left and right lateral bending to only 5 
degrees each, as compared to full or normal lumbar lateral 
flexion of 40 degrees.  The Board also notes that statements 
provided by private physicians, dated in 1997, refer to the 
veteran's "intractable low back pain" and the functional 
impairment resulting therefrom.

The Board believes that the disability picture demonstrated 
by the veteran prior to February 3, 1998, is best represented 
by a 40 percent rating.  While the examiner who conducted the 
August 1996 VA examination found that the veteran "refus[ed] 
to cooperate," the Board nonetheless is of the opinion that a 
disability productive of severe impairment, such as to 
warrant a 40 percent rating under Diagnostic Code 5293, was 
manifested.  The report of the April 1994 VA examination 
shows that there was severe limitation of lumbar spine 
motion.  Both VA and private physicians refer to lumbar 
tenderness; the latter in particular indicate the presence of 
considerable functional impairment.  The report of a November 
1996 private examination shows that the veteran was found to 
have flattening of the lumbar lordosis, and that "[h]e stands 
with his hips flexed and knees bent to compensate for this."  
Such findings must be considered by the Board in its analysis 
of orthopedic impairment; see 38 C.F.R. §§ 4.40, 4.45 (1998).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having found that a 40 percent rating for herniated nucleus 
pulposus, L5-S1, post operative, is warranted for the period 
prior to February 3, 1998, the Board must next determine 
whether a rating greater than that would have been 
appropriate for the period in question.  This question, the 
Board concludes, must be answered in the negative.  The 
medical record dated prior to February 3, 1998, does not 
demonstrate that the lumbar spine was ankylosed (Diagnostic 
Code 5289), nor does it 

demonstrate that this disability was productive of pronounced 
impairment (Diagnostic Code 5293).  Under the criteria set 
forth in Diagnostic Code 5293, pronounced intervertebral disc 
syndrome requires "persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, [with] little 
intermittent relief."  The medical evidence does not show 
that sciatic neuropathy was diagnosed, or that symptoms 
attributable to sciatic neuropathy were identified.

Finally, with regard to the veteran's laminectomy scar, the 
Board notes that the reports of the VA examinations conducted 
in April 1994 and August 1996 do not set forth findings with 
regard to any impairment attributable thereto.  The report of 
the February 3, 1998, examination, while noting the presence 
of a 20 cm incision scar extending from L2 to L5, and another 
incision scar extending from approximately L2 to L4, likewise 
does not indicate that these scars were poorly nourished or 
ulcerated repeatedly (Diagnostic Code 7803), were tender and 
painful on objective demonstration (Diagnostic Code 7804), or 
limited lumbar spine function (Diagnostic Code 7805).  A 
separate, compensable rating for these scars is not 
appropriate.

b.  As of February 3, 1998

The veteran also contends, essentially, that his service-
connected herniated nucleus pulposus, L5-S1, post operative, 
is more severe than as reflected by the 40 percent rating 
assigned for that disability for the period beginning on 
February 3, 1998.  After a review of the evidence, the Board 
finds that his contentions, with regard to the period that 
began on February 3, 1998, are supported by the record, and 
that assignment of a 60 percent rating for this disability is 
warranted.

The medical evidence dated on or after February 3, 1998, 
includes the report of the VA examination conducted on that 
date.  This report shows that the veteran cited "a constant 
dull aching pain across his lumbosacral spine which radiates 
down into his 

left lower leg as far as his left calf."  In a statement 
dated February 10, 1998, a private physician reported that, 
on neurological examination conducted on that date, the 
veteran exhibited "some residual weakness in the left leg 
with decreased sensation in the left S1 distribution."  The 
Board concludes, based on these reports, that sciatic 
neuropathy is currently manifested.  Under Diagnostic Code 
5293, sciatic neuropathy is deemed to represent pronounced 
impairment, for which a 60 percent rating is to be assigned.  
The Board thereby finds that the criteria for a 60 percent 
rating are satisfied, and that such a rating is appropriate.  
The Board notes that this is the highest rating that can be 
assigned under the Schedule for a lumbosacral disorder, 
absent vertebral fracture (Diagnostic Code 5285) or complete 
bony fixation of the spine (Diagnostic Code 5286).  Neither 
the report of the February 3, 1998, VA examination, nor the 
February 10, 1998, private physician's statement indicates 
that either vertebral fracture or complete bony fixation of 
the spine has occurred or has been manifested.

The Board must also reiterate its findings, set forth above, 
with regard to the veteran's laminectomy scars, to the effect 
that a separate, compensable rating for those scars is not 
warranted.

ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for thoracic spine 
arthritis on a direct service-connection basis, and his claim 
therefor has been reopened.  However, that claim is not well 
grounded, and is accordingly denied.  An increased rating, to 
40 percent, but no greater than 40 percent, for herniated 
nucleus pulposus, L5-S1, post operative, prior to February 3, 
1998, is granted, in accordance with the laws and regulations 
governing the disbursement of monetary benefits.  An 
increased rating, to 60 percent, for herniated nucleus 
pulposus, L5-S1, post operative, as of February 3, 1998, is 
granted, in accordance with the laws and regulations 
governing the disbursement of monetary benefits. 



REMAND

In its September 1997 Remand, the Board requested that, in 
the course of the VA orthopedic examination mandated, the 
examiner render an opinion as to whether the veteran's 
"thoracic spine arthritis is etiologically related to, or has 
been aggravated by, his service-connected herniated nucleus 
pulposus, L5-S1, post operative."  On the report of the 
subsequent VA examination accorded the veteran, in February 
1998, the examiner indicated that the veteran's thoracic 
spine problem "represents a chronic pain syndrome emanating 
from his lumbar spine."  It is unclear from this statement 
whether the veteran's service-connected lumbar spine 
disability causes or aggravates his thoracic spine 
impairment.  As the veteran's representative has noted, this 
examination report did not satisfactorily address the Board's 
remand instructions with regard to the question of service 
connection for thoracic spine arthritis on a secondary basis.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim is accordingly REMANDED for the following:

1.  The RO should accord the veteran a 
special orthopedic examination of his 
lumbar and thoracic spines, so as to 
ascertain whether his thoracic spine 
disorder is etiologically related to, or 
has been aggravated by, his service-
connected lumbar spine disorder.  An 
opinion with regard to this question, and 
the reasons and bases therefor, are to be 
set forth on the examination report.  All 
tests indicated should be conducted by 
the examiner.  The veteran's claims 
folder is to be made available to the 
examiner, for his or her review and 
referral, prior to this examination.


2.  Following this examination, the RO is 
to review the report thereof so as to 
ensure that it fully satisfies the 
Board's concerns.

3.  The veteran is to be advised by the 
RO that he may submit additional evidence 
in support of his claim while it is in 
remand status. 

4.  Following completion of the above 
actions, the RO is to review the relevant 
evidence, and determine whether service 
connection for thoracic spine arthritis, 
as secondary to the veteran's service-
connected herniated nucleus pulposus, L5-
S1, can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

